DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim 19 is objected to because of the following informalities: “AD-DC” does not have meaning to the person of ordinary skill. However, it appears this is a typo and meant to recite the known AC/DC converters. Note this same typo is repeated in the specification and needs correction there as well.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. [US 2020/0412134] in view of Hoff [US 2008/0309286] and Applicant’s Admitted Prior Art (AAPA).
With respect to claims 1, 12, and 16-18, Nakada discloses an electric vehicle charging system [Fig. 1] for micromobility vehicles, comprising a power/battery management system [10] configured to be electrically connected to, and interposed between, a plurality of rechargeable cells in a lithium-ion or lithium titanate battery pack [20, par. 0022] and an electrical connector for electric vehicles [5, par. 0017-0020; plug-in vehicle], said battery management system (BMS) including a charging unit [4], a balancing unit electrically coupled to said charging unit and configured to balance voltage across each rechargeable cell of the plurality of rechargeable cells [10], said power/battery management system further including an AC- DC power converter to convert AC power to DC power for delivery to said BMS [par. 0021], but fails to teach a display or active vehicle side control. 
Hoff teaches a battery charger with cell balancing that incorporates a display unit electrically coupled to the charging unit and configured to display at least one parameter indicative of a charge status of the battery pack, the parameter indicative of a fault condition [par. 0006, 0020].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa to include a display unit for the benefit of allowing easy and quick visual indications to the user the status of the charging process. 
AAPA teaches an electrical vehicle charging system [Fig. 8] having a connector for vehicle charging [722; SAE J1772] with an active vehicle side control board module [724; ACV2]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa to include an active vehicle side control for the benefit of enabling control of the energy transfer and charging operation from the source side using a commercially available circuit board and for the benefit of using a connector type that is an industry standard thereby facilitating worldwide acceptance/standards for the power transfer protocols. 

With respect to claim 5, Nakagawa does not explicitly say disabling charging when battery is full. However, such a method is routine in the art in order to prevent overcharging. Hoff further teaches wherein the balancing unit is further configured to transmit a command to the charging unit to disable charging of the battery pack, when at least one rechargeable cell of the plurality of rechargeable cells is charged to full capacity [Fig. 5; shows charger off during charge complete].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa to stop charging when the battery is fully charged for the benefit of ensuring the battery/cell are put in an overcharged state that results in degradation and/or damage to the battery. 

With respect to claim 7, Nakagawa further discloses wherein the battery pack is electrically coupled to the balancing unit via a battery terminal connector [as illustrated by the wiring diagram from the interconnections between the battery/cells and controller, see also par. 0023].

Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Nakagawa et al. [US 2020/0412134], Hoff [US 2008/0309286], and Applicant’s Admitted Prior Art (AAPA) as applied above, and further in view of Nakada [US 2005/0212481]. 
With respect to claims 2 and 3, Nakagawa further discloses wherein the balancing unit is further configured to balance the voltage across each rechargeable cell of the plurality of rechargeable cells during charging of the battery pack based on a threshold cell voltage and a threshold cell voltage variance and determine if the current cell voltage is less than the threshold cell voltage and the current cell voltage variance are greater than the threshold [par. 0033-0035, 0049-0050], but fails to explicitly disclose a threshold battery capacity.
Nakada teaches a battery pack utilizing cell equalizing wherein the balancing occurs based on a threshold battery capacity and balancing when the current capacity is greater than a threshold [par. 0041; note that “average voltage” being higher than a threshold is equivalent to battery capacity since SOC is simply a ratio of the voltage value to nominal voltage].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa to include the battery capacity measurement being higher than a threshold for the benefit of ensuring the battery/cell are not balanced when in an over-discharged state thereby prevent further damage/degradation to the battery. 

With respect to claim 4, Nakagawa further discloses wherein the balancing unit is further configured to balance the voltage across each rechargeable cell of the plurality of rechargeable cells by bypassing a charging current through one or more discharge resistors [11a-11f].

With respect to claim 6, Nakagawa further discloses wherein the charging unit is further configured to measure, at regular time intervals a voltage across each rechargeable cell of the plurality of rechargeable cells [12] but fails to explicitly disclose a voltage across the battery pack.
Nakada further teaches measuring a voltage across the battery pack [6].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa to additionally measure the voltage across the battery pack for the benefit of ensuring the battery/cells are not in an over-charged or over-discharged state and for allowing the controller to monitor the total charge of the entire battery. 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. [US 2020/0412134], Hoff [US 2008/0309286], and Applicant’s Admitted Prior Art (AAPA) as applied above, and further in view of Rice [US 4,323,836].
With respect to claims 8-10, Nakagawa discloses wherein the plurality of rechargeable cells is connected in a series configuration and each rechargeable cell of the plurality of rechargeable cells connected in the series configuration is connected to the balancing unit [Fig. 1, par. 0023] but fails to disclose the specific type of connector being lug connectors and pigtail cable for the display. 
However, such connections are known and routine in the art. For example, Rice teaches an electrical interconnection means utilizing lug connectors [col. 2 lines 55-67] and pigtail cables [col. 2 lines 30-40, col. 3 lines 25-67].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa to use lug connectors on the cells and pigtail cable on the display for the benefit of utilizing industry standard materials and for allowing the interconnections between the leads/batteries and controller/display to be secure and thereby increasing the reliability of the components.   

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. [US 2020/0412134], Hoff [US 2008/0309286], and Applicant’s Admitted Prior Art (AAPA) as applied above, and further in view of Coenen [US 2018/0366959].
With respect to claim 11, Hoff fails to disclose wherein the display unit includes an Organic Light-Emitting Diode (QLED) display. However, such a display is commonplace in the art. For example, Coenen teaches a system with balancing of battery wherein a display includes an OLED [par. 0167].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa as applied above to an OLED display for the benefit of using a self-emitting light without need for external light thereby increasing efficiency. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. [US 2020/0412134], Hoff [US 2008/0309286], and Applicant’s Admitted Prior Art (AAPA) as applied above, and further in view of Phillips et al. [US 7,733,054]. 
With respect to claim 13, Nakagawa fails to disclose a heat sink, however, heat sinks are routine in the art. For example, Phillips teaches a battery pack and charger comprising a heat sink configured to liberate heat energy generated by one or more power electronics components on the charging board [claims 1, 5, 6]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa to include heat sinks on the electronics for the benefit of providing thermal management and mitigating heat generated by the component thereby preventing damage due to over-heating.  

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. [US 2020/0412134], Hoff [US 2008/0309286], and Applicant’s Admitted Prior Art (AAPA) as applied above, and further in view of Thiel et al. [US 2020/0059196]. 
With respect to claims 14-15, Nakagawa fails to disclose wherein during the charging of the battery pack, discharge of the battery pack across a load is disabled and wherein the discharge of the battery pack across the load is enabled in case of disconnection of the charging unit.
Thiel teaches a power supply apparatus and method wherein during the charging of the battery pack, discharge of the battery pack across a load is disabled and wherein the discharge of the battery pack across the load is enabled in case of disconnection of the charging unit [par. 0112]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa to only allow power to move in one direction (i.e. charging or discharge) for the benefit of mitigating the production of heat as charging a battery/power source while charging producing more heat. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. [US 2020/0412134], Hoff [US 2008/0309286], and Applicant’s Admitted Prior Art (AAPA) as applied above, and further in view of Chang [US 2018/0339595].
With respect to claims 19 and 20, Nakagawa fails to detail the AC/DC circuitry components. However, Chang teaches an electric vehicle charging circuit including an AC rectifier connected to a plurality of AC-DC power modules connected in parallel [Fig. 1; 122a/b, Ma/Mb]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Nakagawa to have a plurality of ac/dc power modules in parallel for the benefit of ensuring enough power is outputted to the vehicle to satisfy the charging power required with the sum of current as stated by Chang [par. 0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859